440 So. 2d 475 (1983)
Wilhelm HACKENBERG and Ingrid Hackenberg, Appellants,
v.
ARTESIAN POOLS OF EAST FLORIDA, INC., Appellee.
No. 83-210.
District Court of Appeal of Florida, Fifth District.
November 3, 1983.
Gregory J. McDole, Daytona Beach, for appellants.
William F. Poole, IV, of William (Fred) Poole, IV, P.A., Orlando, for appellee.
PER CURIAM.
This is an "appeal" from an appeal to the circuit court after judgment in the county court. Of course, there is no such appeal. We treat the notice of appeal as a petition for writ of certiorari and deny it. Further, we grant appellee's motion for attorney fees under Section 57.105, Florida Statutes (1981) and remand the matter to the circuit *476 court to hold a hearing to take evidence and assess a reasonable amount for those fees.
It is so ordered.
DAUKSCH, COBB and FRANK D. UPCHURCH, Jr., JJ., concur.